Title: To George Washington from Charles Lee, 30 November 1795
From: Lee, Charles
To: Washington, George


          
            Dear Sir
            Richmond 30th novr 1795
          
          I have been honored with your letter of the 19th to which I take the earliest opportunity of answering. In expressing my willingness to accept the office of Attorney General of the United States, I do it with the utmost diffidence of my competency and can only assure you I will endeavour to discharge its important duties with diligence and fidelity. I had been arranging for a retired life, but while public affairs wear a most critical appearance I shall not withhold any service which it may be in my power to render to the community and I feel the highest pleasure and personal gratification in being called by you near your person. I will reach Philadelphia as soon as I can consistently with my duty as member of the general assembly here which will detain me about ten days. With the most perfect consideration of esteem and respect I am Dear sir your most obliged and humble servant
          
            Charles Lee
          
        